Title: From Thomas Jefferson to William Short, 26 July 1790
From: Jefferson, Thomas
To: Short, William



Dear Sir
New York July 26. 1790.

My publick letters to you have been of the 28th. of March, the 6th. and 30th. of April. Yours, which remain to be acknowledged, are of Mar. 9. 17. 29. Apr. 4. 12. 23. and May 1. being from  No. 21. to 28. inclusive except No. 23. which had come to hand before. I will state to you the dates of all your letters received by me with the times they have been recieved, and length of their passage.


date
received
length of passage


Jan.
 12
April
  5
 83 days


 
 23
 
 17
 84.


 
 23
May.
 27
124.


Feb.
 10
 
 27
106.


Mar.
  3
May
  5
 63


 
  4
 
  5
 62


 
  9
June
 10
 93


 
 17
 
 10
 85


 
 25
May
 25
 61.


 
 29
June
 15
 78.


Apr.
  4
 
 17
 74.


 
 12
 
 17
 66


 
 23
July
 12
 80


May.
  1
 
 20
 81.


You will percieve that they average eleven weeks and a half, that the quickest are of 9. weeks and the longest are of near 18. weeks coming. Our information thro’ the English papers is of about 5. or 6. weeks, and we generally remain as long afterwards in anxious suspence till the receipt of your letters may enable us to decide what articles of those papers have been true. As these come principally by the English packet, I will take the liberty of asking you to write always by that packet, giving a full detail of such events as may be communicated thro that channel. And indeed most may. If your letters leave Paris 9. or 10. days before the sailing of the packet we shall be able to decide, on the moment, on the facts true or false, with which she comes charged. For communications of a secret nature you will avail yourself of other conveyances, and you will be enabled to judge which are best by the preceding statement. News from Europe is very interesting at this moment, when it is so doubtful whether a war will take place between our two neighbors.
Congress have passed an act for establishing the seat of government on the Potowmac from the year 1800. and in the mean time to remove to Philadelphia. It is to that place therefore that your future letters had better be addressed. They have still before them the bill for funding the public debts. That has been hitherto  delayed by a question whether the debts contracted by the particular states for general purposes should at once be assumed by the general government. A developement of circumstances and more mature consideration seem to have produced some change of opinion on the subject. When it was first proposed a majority was against it. There is reason to believe by the complexion of some later votes, that the majority will now be for assuming these debts to a fixed amount. 21. millions of dollars are proposed. As soon as this point is settled, the funding bill will pass, and Congress will adjourn. That adjournment will probably be between the 6th. and 13th. of August: they expect it sooner. I shall then be enabled to inform you ultimately on the subject of the French debt, the negociations for the paiment of which will be referred to the Executive and will not be retarded by them an unnecessary moment. [A bill is past authorising the President to raise the salary of the Chargé des affaires to 4500. dollars, from the 1st. day of July last. I am authorised by him to inform you that yours will accordingly be at that rate, and that you will be allowed for gazettes, translating or printing papers where that shall be necessary, postage, couriers, and necessary aids to poor American sailors, in addition to the salary, and no charge of any other description except where you may be directed to incur it expressly. I have thought it would be most agreeable to you to give you precise information, that you may be in no doubt in what manner to state your accounts. Be pleased to settle your account down to the 1st. of July last, and state the balance then due which will be to be paid out of the former fund.] From that day downwards a new account must be opened, because a new fund is appropriated to it from that time. The expences for the medals directed in my letter of April 30. must enter into the new account. As I presume the dye will be finished by the time you recieve this, I am to desire you will have a medal of gold struck for the Marquis de la Luzerne, and have put to it a chain of 365 links, each link containing gold of the value of two dollars and a half, or 13. livres 10. sous. The links to be of plain wire, so that their workmanship may cost as it were nothing. The whole will make a present of a little more than 1000 dollars, including the medal and chain. As soon as done, be pleased to forward them by a safe hand to the Marquis de la Luzerne in the name of the President of the United states, informing him that it is the one spoken of in my letter to him of April 30. 1790. Say nothing to any body of the value of the present, because that will  not always be the same in all cases. Be so good as to have a second medal of gold struck in the same dye and to send this second, together with the dyes, to Philadelphia by the first safe person who shall be passing. No chain to be sent with this.
We are impatient to learn the progress and prospect of the Algerine business. Do not let it languish a moment, nor leave us a moment uninformed of any thing relative to it. It is in truth a tender business, and more felt as such in this than in any other country.—The suppression of the farms of tobacco, and the free importation of our salted provisions will merit all your attention. They are both of them objects of first-rate importance to us.
The following appointments of Consuls have taken place.

Joseph Fenwick, Consul for Bordeaux.
Burrell Carnes do. for Nantes.
Nathan’l. Barrett do. for Rouen.
Steph. Cathalan the youngr. Vice-Consul for Marseilles.
Monsr. de la Motte. do. for Havre.
Sylvanus Bourne. Consul for Hispaniola.
Fulwar Skipwith do. for Martinique.
James Maury do. for Liverpool.
Thomas Auldjo. Vice-Consul for Cowes.
William Knox. Consul for Dublin.
John Parish. Vice Consul for Hamburgh.
Edward Church. Consul for. Bilboa.
John Marsden Pintard. Consul for [Made]ira.

Their jurisdictions in general extend to all places within the same allegiance which are nearer to them than to the residence of any other Consul or Vice-Consul. As yet only their commissions have been made out. General instructions await the passage of a bill now depending. Mr. La forest at this place remarked our appointment of Consuls in the French islands. In the first project of a Convention proposed on the part of France, the expressions reached expressly to the kingdom of France only. I objected to this in writing as being narrower than the 29th. article of the treaty of amity, which was the basis of the Consular convention and which had granted the appointment of consuls and viceconsuls in their respective ‘states and ports’ generally and without restriction. On this the word ‘France’ was struck out and the ‘dominions of the M.C.K.’ inserted every where. See the 5th. 9th. 12th. 13th. and 15th. articles particularly, of the copy of the draughts of 1784. and 1788. as I had  them printed side by side. The object of this alteration was the appointment of Consuls in the freeports allowed us in the French West-Indies, where our commerce has greater need of protection than anywhere. I mention these things that you may be prepared, should any thing be said to you on the subject. I am persuaded the appointment will contribute eminently to the preservation of harmony between us. These consuls will be able to prevent the misunderstandings which arise frequently now between the officers there and our traders, and which are doubtless much exaggerated and misrepresented to us by the latter.
I duly recieved the copy you were so kind as to send me of the Bishop of Autun’s proposition on the subject of weights and measures. It happened to arrive in the moment I was about giving in to Congress a report on the same subject which they had referred to me. In consequence of the Bishop of Autun’s proposition I made an alteration in my report substituting 45.° instead of 38.° which I had at first proposed as the standard latitude. I send you a copy of my report for the Bishop, and another for M. Condorcet, Secretary of the Academy of sciences. By taking the second pendulum or rod of the same latitude for the basis of our measures, it will at least furnish a common measure to which both our systems will refer, provided our experiments on the pendulum or rod of 45.° should yield exactly the same result with theirs.
The newspapers as usual will accompany the present which is to go by Mr. Barrett. I have the honor to be with great esteem and attachment Dear Sir Your most obedient & most humble servt.,

Th: Jefferson

